 LOCAL UNION NO. 483, IRONWORKERSLocal Union No. 483, International Association ofBridge, Structural & Ornamental Ironworkers,AFL-CIO and Samuel W. McCleskey ConstructionCompany. Case 22-CD-323May 25, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYThis a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Samuel W. McCleskey ConstructionCompany, herein called the Employer, alleging thatLocal Union No. 483, International Association ofBridge, Structural & Ornamental Ironworkers, AFL-CIO, herein called Local 483, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to its membersrather than to unrepresented employees of the Em-ployer.Pursuant to notice, a hearing was held before Hear-ing Officer Susan K. Anderson on November I and 2,1978. All parties appeared and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the is-sues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Louisiana corporation with its principalplace of business in Norcross, Georgia, is engaged inthe construction of mausoleums throughout theUnited States. During the past year the Employerpurchased and received at its Paterson, New Jersey,facility building materials and other related productsvalued in excess of $50,000 directly from vendors lo-cated outside the State of New Jersey. The partiesalso stipulated, and we find, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local 483is a labor organization within the meaning of Section2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeOn approximately August 1, 1978,' the Employerbegan construction of a 4,000-crypt mausoleum at theCalvary Cemetery in Paterson, New Jersey, whichwas an expansion of an existing mausoleum consist-ing of 3,500 crypts built by another contractor. Al-though the other employer used Local 483 ironwork-ers to help build the 3,500-crypt mausoleum, theEmployer used its own unrepresented employees.Around the same time the Employer began con-struction at Calvary Cemetery, it began constructionof a mausoleum in Hollywood Memorial Park Ceme-tery in Union, New Jersey.2At the Hollywood Me-morial Park Cemetery (herein called HollywoodPark) the Employer employed union labor, includingironworkers from Local 480. Local 480 is a memberof the same district council as Local 483. In August,when Local 480 ironworkers began working on theHollywood Park jobsite, the Ironworkers foremangave the Employer's jobsite superintendent, ErnestGriffin, a copy of the Union's collective-bargainingagreement and asked him to sign it. Griffin told theforeman he was not authorized to sign collective-bar-gaining agreements. Griffin gave the agreement to anemployer official, but the Employer never signed thecollective-bargaining agreement, and no contract ne-gotiations were ever held between the Employer andthe Ironworkers. The Ironworkers foreman at theHollywood Park jobsite also told Griffin he had topurchase annuity and vacation stamps for the iron-workers on the job. In August and September Griffinon two occasions purchased both vacation and annu-ity stamps for those ironworkers. When he boughtboth the vacation and annuity stamps from Local480's fund office, he was given a form to sign whichhe testified he believed was a receipt for the stamps.Griffin would not receive the stamps unless he signedthese forms. The forms, in addition to showing thenumber of stamps purchased, the serial numbers ofthe stamps, and the amount paid for them, includedI All dates are 1978 unless otherwise stated.2 The Hollywood Memorial Park Cemetery jobsite is not in issue here.242 NLRB No. 79573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain contractual language at the bottom.3No onefrom the Employer ever saw the stamp forms afterthey were signed by Griffin.In July a representative of the construction trades,Anthony Rego, requested a meeting with the bishopor the vicar-general regarding the Calvary Cemeteryproject. At the meeting, held on August 10,4the rep-resentatives of the trade unions, including Local 483,complained that the Employer was using nonunionlabor and paying substandard wages and demandedthat the mausoleum construction work be given totheir members. The Calvary Cemetery representativetestified that the assistant business agent for Local483, Gaechter, said they would have to picket thegates of the cemetery if their demands were not met.At the hearing the Local 483 representative stated itdid not make a demand for the work until sometimeafter this August 10 meeting.On August 24 the construction trade unionspicketed the Calvary Cemetery jobsite with signswhich identified an area standards dispute with theEmployer. The picketing continued until October 3.On September 22 the Employer filed chargesagainst a number of unions, including Local 483, al-leging violations of Section 8(b)(4)(D) of the Act. Byletters dated October 24 all of the unions charged,except Local 483, disclaimed interest in the workbeing performed at Calvary Cemetery. On October 31the Regional Director approved a unilateral informalsettlement agreement with these unions. Local 483continued to claim the ironwork. The Employer op-posed the acceptance of the disclaimers and the settle-ment agreement and filed an appeal on November 10,which was denied.B. The Work in DisputeThe parties agree, and we find, that the work indispute consists of ironwork performed by the Em-ployer's unrepresented employees in the constructionof the crypt mausoleum at the Calvary Cemetery. Theironwork involved in the construction of the cryptsbasically entails placing and tying reinforcing steel3The language, in part, stated:The undersigned applicant for Annuity Fund Stamps (or VacationFund Stamps) hereby accepts and agrees to be bound as a signatory by:2. All provisions, terms and conditions of the Collective BargainingAgreement presently in effect between said Union and the StructuralSteel and Ornamental Iron Association of New Jersey, or AssociatedGeneral Contractors of New Jersey, or Building Contractors Associ-ation of New Jersey, may be applicable depending upon the nature ofthe work to be performed from time to time hereafter by the ironwork-ers to be employed by the undersigned. Said Agreements and Declara-tions of Trust and Collective Bargaining Agreements are incorporatedherein by reference ....'Representatives from Calvary Cemetery and the construction tradeunions were present: the Employer was not present.beams and steel mats in the foundations, footings,crypt floors, walls, and roof. Ironworkers also makesure the steel beams remain in place during the pour-ing of the concrete, pull the steel wire meshes up tothe proper level as the concrete is poured, and fastenthe vertical bulkheads in place after the concrete ispoured.C. Contentions of the PartiesLocal 483 contends that the disputed work at Cal-vary Cemetery should be awarded to employees itrepresents because of the existence of a collective-bar-gaining agreement it has with the Employer. Its con-tract claim is based on the fact that at the HollywoodPark job Griffin signed the stamp forms, which in-clude language it contends binds the Employer to thecollective-bargaining agreement currently in effectwith the district council.The Employer contends that the work in disputeshould be awarded to its own unrepresented employ-ees on the basis of the Employer's assignment and theeconomy and efficiency which results from assigningthe work to its multiskilled employees. The Employercontends it never signed a collective-bargainingagreement or engaged in any contract negotiationswith either Local 480 or Local 483.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.The Employer assigned the disputed work to itsown unrepresented employees when it contractedwith the Roman Catholic Diocese of Paterson, NewJersey, for the Calvary Cemetery job. According tothe assistant to the diocesan director of CalvaryCemetery, Jack Cavanaugh, at the meeting on August10 Local 483, along with the other unions, claimedthat the Calvary Cemetery work should be awardedto their members and stated they would picket thecemetery if their demands were not met. Local 483does not deny it made a claim for the ironwork, al-though at the hearing it testified its demand wasmade sometime after this meeting. On August 24picketing began, and it continued until on or aboutOctober 3. Local 483 is the only construction localinvolved that did not disclaim the work. Since Local483 made a claim for the disputed work and threat-ened to picket the cemetery to obtain the work, weconclude that there is reasonable cause to believe that574 LOCAL UNION NO. 483, IRONWORKERSa violation of Section 8(b)(4)(D) has occurred. Therecord contains no evidence that there exists anagreed-upon method for the voluntary adjustment ofthe dispute. Accordingly, we find that the dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsLocal 483 contends that the Employer is bound byan existing collective-bargaining agreement to awardemployees represented by it the disputed work at theCalvary Cemetery job, but concedes that the Em-ployer never signed the collective-bargaining agree-ment to which it is allegedly bound. In making itscontract claim Local 483 relies on the receipt formsfor the annuity and vacation stamps the Employerpurchased at the Hollywood Park job. These receiptsinclude language which implies that the collective-bargaining agreement is incorporated by reference.No one from the Employer, other than the low-levelsupervisor not authorized to bind the Employer to acollective-bargaining agreement, saw these receipts.There is no evidence the Employer ever intended tobind itself to the contract or engaged in any formal orinformal contract negotiations with either Local 480or Local 483. Nor did Local 480 inform Griffin whenhe purchased the stamps that the signing of the stampreceipts constituted an execution of the collective-bar-gaining agreement.Since the Employer did not intend to adopt or rat-ify any collective-bargaining agreement with eitherLocal 480 or Local 483, and there is in fact no evi-dence that Local 480 assumed the Employer wasbinding itself to its contract when Griffin signed thereceipts, we conclude that the evidence fails to estab-lish that either party intended to negotiate a collec-tive-bargaining agreement for the Calvary Cemeteryjob by the purchase of the stamp receipts at the ltol-lywood Park job. We therefore find that the Em-ployer is not bound by any collective-bargainingagreement with Local 4835 and that this factor is notrelevant to a determination of this dispute.5 Local Union No. 529, United Brotherhood of Carpenters and Joiners ofAmerica v. Bracy Development Co., Inc., and Matark, Inc., 321 F.Supp. 869,875 (1971).2. Economy and efficiency of operationThe construction of a mausoleum generally re-quires 2 hours of carpentry work, 2 hours of iron-work, and/or 2 hours of cement work per day. TheEmployer's employees possess the skills to do all ofthese different jobs, including the ironwork. Use ofmultiskilled employees, like the Employer's, producesa more efficient use of labor and a reduced labor costbecause these employees can shift from one task toanother as the job requires and thereby put in a fullday's work. On the other hand, ironworkers do onlyironwork; and, if they were hired by the Employer,not only would they often remain idle for severalhours during the day, but the Employer would haveto pay them either a half or a full day's wages. Thus,efficiency and economy of operation favors an assign-ment of the disputed work to the Employer's unrepre-sented employees.3. Employer preferenceThe Employer has from the beginning used its ownunrepresented employees to perform the disputedwork. It is satisfied with the results of its assignmentand prefers that the work be done by its employees.Thus, employer preference favors an assignment ofthe disputed work to its employees.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat the Employer's unrepresented employees are en-titled to perform the work in dispute, and we shalltherefore award the work in question to them.6DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following determination of dispute:1. The unrepresented employees of Samuel W.McCleskey Construction Company are entitled toperform the ironwork at the Calvary Cemetery in Pat-erson, New Jersey.6 Since the Employer's employees are unrepresented, and Local 483 hasnot been certified by the Board, certification is not a factor in our determina-tion. Since there is no evidence of area or industry practice in the record, thatfactor does not favur either group of employees. Since there is no evidencethat one group of employees is more qualified to do the work than the other,we do not rely on relative skills as a determinative factor. Finally, there areno joint board determinations or union agreements that would effect ourdetermination of this dispute.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Local Union No. 483, International Associationof Bridge, Structural & Ornamental Ironworkers,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require Sam-uel W. McCleskey Construction Company to assignthe disputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 483 shall notifythe Regional Director for Region 22, in writing,whether or not it will refrain from forcing or requir-ing the Employer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed work in amanner inconsistent with the above determination.576